AMERICAN FUNDS TARGET DATE RETIREMENT SERIES MULTIPLE CLASS PLAN WHEREAS, American Funds Target Date Retirement Series (the “Trust”), a Delaware statutory trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company that consists of a series of funds set forth on Exhibit A (each a “Fund” and collectively the “Funds”) and may offer additional series of funds in the future; WHEREAS, each Fund offers shares of beneficial interest; WHEREAS, American Funds Distributors, Inc. (the “Distributor”) serves as the principal underwriter for the Trust; WHEREAS, the Trust has adopted Plans of Distribution (each a “12b-1 Plan”) under which each Fund may bear expenses of distribution and servicing of its shares, including payments to and/or reimbursement of certain expenses incurred by the Distributor in connection with its distribution of each Fund’s shares; WHEREAS, the Trust has entered into an Administrative Services Agreement with Capital Research and Management Company under which each Fund may bear certain transfer agent and administrative expenses for certain classes of shares; WHEREAS, each Fund is authorized to issue the following classes of shares of beneficial interest: Class A shares, Class R-1 shares, Class R-2 shares, Class R-3 shares, Class R-4 shares, Class R-5 shares, and Class R-6 shares (Class R-1, R-2, R-3, R-4, R-5 and R-6 shares collectively the “Class R shares”); WHEREAS, Rule 18f-3 under the 1940 Act permits open-end management investment companies to issue multiple classes of voting stock representing interests in the same portfolio if, among other things, an investment company adopts a written Multiple Class Plan (the “Plan”) setting forth the separate arrangement and expense allocation of each class and any related conversion features or exchange privileges; and WHEREAS, the Board of Trustees of the Trust has determined, that it is in the best interest of each class of shares of each Fund individually, and the Trust as a whole, to adopt this Plan; NOW THEREFORE, the Trust adopts the Plan as follows: 1.Each class of shares will represent interests in the same portfolio of investments of each Fund, and be identical in all respects to each other class, except as set forth below. The differences among the various classes of shares of the Funds will relate to: (i) distribution, service and other charges and expenses as provided for in paragraph 3 of this Plan; (ii) the exclusive right of each class of shares to vote on matters submitted to shareholders that relate solely to that class or the separate voting right of each class on matters for which the interests of one class differ from the interests of another class; and (iii) such differences relating to (a) eligible investors, (b) the designation of each class of shares, (c) conversion features, and (d) exchange privileges each as may be set forth in the Trust’s prospectus and statement of additional information (“SAI”), as the same may be amended or supplemented from time to time. 2.(a)Certain expenses may be attributable to a Fund, but not a particular class of shares thereof. All such expenses will be borne by each class on the basis of the relative aggregate net assets of the classes. Notwithstanding the foregoing, the Distributor, the investment adviser or other provider of services to the Trust and the Funds may waive or reimburse the expenses of a specific class or classes to the extent permitted by Rule 18f-3 under the 1940 Act and any other applicable law. (b)A class of shares may be permitted to bear expenses that are directly attributable to that class, including: (i) any distribution service fees associated with any rule 12b-1 Plan for a particular class and any other costs relating to implementing or amending such rule 12b-1 Plan; (ii) any administrative service fees attributable to such class; and (iii) any transfer agency, sub-transfer agency and shareholder servicing fees attributable to such class. (c)Any additional incremental expenses not specifically identified above that are subsequently identified and determined to be applied properly to one class of shares of a Fund shall be so applied upon approval by votes of the majority of both (i) the Board of Trustees of the Trust; and (ii) those Trustees of the Trust who are not “interested persons” of the Trust (as defined in the 1940 Act) (“Independent Trustees”). 3.Consistent with the general provisions of section 2(b), above, each class of shares of each Fund shall differ in the amount of, and the manner in which costs are borne by shareholders as follows: (a)Class A shares (i)Class A shares shall be sold at net asset value plus a front-end sales charge, at net asset value without a front-end sales charge but subject to a contingent deferred sales charge (“CDSC”), and at net asset value without any sales charge, as set forth in the Trust’s prospectus and SAI. (ii)Class A shares shall be subject to an annual distribution expense under the Trust’s Class A Plan of Distribution of up to 0.30% of average daily net assets, as set forth in the Trust’s prospectus, SAI, and Plan of Distribution. This expense consists of a service fee of 0.25% plus certain other distribution costs. (iii)The Class A shares shall be subject to a transfer agent fee (according to the fee schedule contained in the Shareholder Services Agreement between the Trust and its transfer agent for its Class A shares) plus an administrative services fee of up to 0.10% of average net assets for its Class A shares, as set forth in the Trust’s prospectus, SAI, and its Administrative Services Agreement. The Class A shares will pay only those transfer agent fees and third party pass-through fees (e.g., DST and NSCC fees) that are directly attributed to accounts of and activities generated by the Class A shares.No transfer agent fees shall be charged for accounts held in other than street name or a networked environment. (b) The Class R shares consisting of Class R-1 shares, Class R-2 shares, ClassR-3 shares, Class R-4 shares, Class R-5 shares, and Class R-6 shares (i)The Class R shares shall be sold at net asset value without a front-end or back-end sales charge. (ii)Class R-1 shares shall be subject to an annual 12b-1 expense under the Trust’s Class R-1 Plan of Distribution of 1.00% of average daily net assets, as set forth in the Trust’s prospectus, SAI, and Class R-1 Plan of Distribution. This expense shall consist of a distribution fee of 0.75% and a service fee of 0.25% of such average daily net assets. (iii)Class R-2 shares shall be subject to an annual 12b-1 expense under the Trust’s Class R-2 Plan of Distribution of up to 1.00% of average daily net assets, as set forth in the Trust’s prospectus, SAI, and Class R-2 Plan of Distribution. This expense shall consist of a distribution fee of up to 0.75% and a service fee of 0.25% of such average daily net assets. (iv)Class R-3 shares shall be subject to an annual 12b-1 expense under the Trust’s Class R-3 Plan of Distribution of up to 0.75% of average daily net assets, as set forth in the Trust’s prospectus, SAI, and Class R-3 Plan of Distribution. This expense shall consist of a distribution fee of up to 0.50% and a service fee of 0.25% of such average daily net assets. (v)Class R-4 shares shall be subject to an annual 12b-1 expense under the Trust’s Class R-4 Plan of Distribution of up to 0.50% of average daily net assets, as set forth in the Trust’s prospectus, SAI, and Class R-4 Plan of Distribution. This expense shall consist of a distribution fee of up to 0.25% and a service fee of 0.25% of such average daily net assets. (vi) Class R-5 shares shall not be subject to an annual 12b-1 expense. (vii)Class R-6 shares shall not be subject to an annual 12b-1 expense. (viii)The Class R shares shall be subject to a transfer agent fee (according to the Shareholder Services Agreement between the Fund and its transfer agent for its Class A shares) plus an administrative services fee of 0.10% of average daily net assets for Class R-1 shares, Class R-2 shares, Class R-3 shares and Class R-4 shares, 0.05% of average daily net assets for Class R-5 shares as set forth in the Trust’s prospectus, SAI, and Administrative Services Agreement.The Trust’s Class R-6 shares shall not be subject to the administrative services fee described in this paragraph (b)(viii).Each of the Class R share classes will pay only those transfer agent fees and third party pass-through fees (e.g., DST and NSCC fees) that are directly attributed to accounts of and activities generated by its own share class. Transfer agent fees shall be charged only in respect of accounts that are held in street name or a networked environment. (ix)The Class R-2 and Class R-3 shares may be subject to additional sub-transfer agent fees paid to third parties providing services to each Fund’s shareholders in those share classes.These fees will be charged directly to the share class incurring the expense. All other rights and privileges of each Fund’s shareholders are identical regardless of which class of shares is held. 4.This Plan shall not take effect until it has been approved by votes of the majority of both (i) the Board of Trustees of the Trust and (ii) the Independent Trustees.The effective dates of this Agreement with respect to the Funds are set forth on Exhibit A. 5.This Plan shall become effective with respect to any class of shares of the Funds in the Trust (or any class of shares of any Fund added to the Trust in the future), other than Class A, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5, or Class R-6, shares upon the commencement of the initial public offering thereof (provided that the Plan has previously been approved with respect to such additional class by votes of the majority of both (i) the Board of Trustees of the Trust; and (ii)Independent Trustees prior to the offering of such additional class of shares), and shall continue in effect with respect to such additional class or classes until terminated in accordance with paragraph 7. An addendum setting forth such specific and different terms of such additional class or classes shall be attached to and made part of this Plan. 6.No material amendment to the Plan shall be effective unless it is approved by the votes of the majority of both (i) the Board of Trustees of the Trust and (ii) Independent Trustees. 7.This Plan may be terminated at any time with respect to the Funds as a whole or any class of shares individually, by the votes of the majority of both (i) the Board of Trustees of the Trust and (ii)Independent Trustees. This Plan may remain in effect with respect to a particular class or classes of shares of the Funds even if it has been terminated in accordance with this paragraph with respect to any other class of shares. IN WITNESS WHEREOF, the Trust has caused this Plan to be executed by its officers thereunto duly authorized, as [DATE], 20. AMERICAN FUNDS TARGET DATE RETIREMENT SERIES By: Michael J. Downer President and Principal Executive Officer By: Steven I. Koszalka Secretary EXHIBIT A to the Amended and Restated Multiple Class Plan Fund Effective Date American Funds 2055 Target Date Retirement Fund [DATE], 20 American Funds 2050 Target Date Retirement Fund [DATE], 20 American Funds 2045 Target Date Retirement Fund [DATE], 20 American Funds 2040 Target Date Retirement Fund [DATE], 20 American Funds 2035 Target Date Retirement Fund [DATE], 20 American Funds 2030 Target Date Retirement Fund [DATE], 20 American Funds 2025 Target Date Retirement Fund [DATE], 20 American Funds 2020 Target Date Retirement Fund [DATE], 20 American Funds 2015 Target Date Retirement Fund [DATE], 20 American Funds 2010 Target Date Retirement Fund [DATE], 20
